

116 HR 7926 IH: Ensuring Veterans Access Act
U.S. House of Representatives
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7926IN THE HOUSE OF REPRESENTATIVESAugust 4, 2020Mr. Cox of California (for himself and Mr. Roy) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to allow for the electronic request of certain records, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Veterans Access Act. 2.Electronic request of certain records maintained by the Secretary of Veterans Affairs(a)Electronic record requestsSection 5702 of title 38, United States Code, is amended—(1)by redesignating subsection (b) as subsection (c); and(2)by inserting after subsection (a) the following: (b)(1)The Secretary shall establish and maintain a secure, internet-based portal to ensure that a person or a duly authorized agent or representative of that person may submit an electronic request for such records. (2)The Secretary, upon receipt of a valid request made through the portal established under paragraph (1), shall provide to the requestor—(A)not later than 10 days after receipt, confirmation of such receipt; and(B)not later than 120 days after receipt, such records requested in the form selected by the requestor. .(b)Conforming amendmentsSection 5702(a) of title 38, United States Code, is amended—(1)in the matter preceding paragraph (1), by striking in writing and inserting in writing, including an electronic request submitted through the portal established under subsection (b),;(2)in paragraph (1), by striking and at the end;(3)in paragraph (2), by striking the period at the end and inserting ; and; and(4)by adding at the end the following:(3)the format in which such copy is desired, including whether in printed form or by down­load­able file..(c)Deadline; establishment of electronic portalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish the portal required under section 5702(b)(1) of title 38, United States Code, as added by this Act, and, to the extent practicable, the Secretary shall utilize existing online resources of the Department of Veterans Affairs for the purposes of such establishment.